

116 HRES 225 IH: Recognizing the 150th anniversary of the University of Nebraska–Lincoln.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 225IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Fortenberry (for himself, Mr. Smith of Nebraska, and Mr. Bacon) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the 150th anniversary of the University of Nebraska–Lincoln.
	
 Whereas Congress passed the Act of July 2, 1862 (commonly known as the First Morrill Act) (12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.), which was signed by President Abraham Lincoln, to allow for the establishment of land-grant colleges offering programs teaching agriculture and the mechanic arts;
 Whereas, on February 15, 1869, the Nebraska Legislature unanimously passed, and Nebraska Governor David Butler signed, legislation enabling the founding of the University of Nebraska;
 Whereas the charter for the University of Nebraska established the University of Nebraska as a university to afford to the inhabitants of this State, the means of acquiring a thorough knowledge of the various branches of literature, science and the arts;
 Whereas, in 1871, the University of Nebraska opened its doors to men and women across the State of Nebraska, with an inaugural class of 130 students;
 Whereas the University of Nebraska, now known as the University of Nebraska–Lincoln, has grown to an enrollment of 25,820 students;
 Whereas the University of Nebraska–Lincoln is a national leader in academic excellence, research, and service;
 Whereas the University of Nebraska–Lincoln has a $2,000,000,000 annual economic impact on the State of Nebraska, including more than $300,000,000 in research expenditures each year;
 Whereas the University of Nebraska–Lincoln provides more than 5,000 new graduates to the workforce each year;
 Whereas the University of Nebraska–Lincoln serves the needs of students, families, and communities across the State of Nebraska through activities in all 93 counties of the State;
 Whereas the University of Nebraska–Lincoln is a leader in research in areas such as— (1)water and agriculture;
 (2)national security and defense; (3)early childhood education; and
 (4)rural development; Whereas the University of Nebraska–Lincoln is instrumental in celebrating the culture of the State of Nebraska and the region in which the State is located through—
 (1)the University of Nebraska State Museum; (2)the Center for Great Plains Studies;
 (3)the International Quilt Study Center and Museum; and (4)the Larsen Tractor Test and Power Museum;
 Whereas the Husker athletic programs at the University of Nebraska–Lincoln create pride and joy on the fields of play and in the hearts of alumni and fans;
 Whereas the University of Nebraska–Lincoln has 333 Academic All-Americans, more than any other institution of higher education in the United States;
 Whereas more than 200,000 alumni residing in all 50 States, and in countries around the world, are proud to call the University of Nebraska–Lincoln their alma mater; and
 Whereas There Is No Place Like Nebraska: Now, therefore, be it   That the House of Representatives—
 (1)recognizes the 150th anniversary of the University of Nebraska–Lincoln; (2)commends the University of Nebraska–Lincoln for its status as a leading public university that excels in academics, athletics, and quality of life for students; and
 (3)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to— (A)the Chancellor of the University of Nebraska–Lincoln; and
 (B)the President of the University of Nebraska system. 